Citation Nr: 1609407	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-40 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and as secondary to service-connected disabilities.  

2. Entitlement to service connection for a low back disability. 

3. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II or, ischemic heart disease. 

4. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II. 

5. Entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, type II, or ischemic heart disease.  

6. Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II. 

7. Entitlement to an initial evaluation in excess of 10 percent for the period prior to May 22, 2014, for ischemic heart disease. 

8. Entitlement to an effective date earlier than October 11, 2011, for peripheral neuropathy of the bilateral upper extremities. 

9. Entitlement to an effective date earlier than October 11, 2011, for peripheral neuropathy of the bilateral lower extremities. 

10. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to May 22, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran had active service from June 1965 to April 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 (PTSD), August 2010 (diabetes), August 2011 (hypertension, erectile dysfunction, and kidney), October 2011 (ischemic heart disease), and May 2012 (bilateral upper/lower neuropathy and low back) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board observes that the Veteran filed a timely notice of disagreement with the October 2011 rating decision that granted service connection for ischemic heart disease and awarded an initial 10 percent disability rating effective, August 31, 2010.  Thereafter, in a July 2014 rating decision, the RO awarded an increased 60 percent disability rating, effective May 22, 2014.  In response, in an October 2014 statement, the Veteran expressed satisfaction with the 60 percent rating assigned. Inasmuch as the Veteran has indicated that he is satisfied with the 60 percent rating assigned for ischemic heart disease for the period since May 22, 2014, the issue of an increased rating for ischemic heart disease for that period is no longer on appeal. However, the issue of entitlement to a rating in excess of 10 percent for ischemic heart disease for the period prior to May 22, 2014, remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran has asserted that he is not employable due to his service-connected disabilities; information provided by his former employer confirms that he last worked in May 2013.  In an April 2014 rating decision, the RO granted a TDIU rating, effective from May 22, 2014.  However, a TDIU is a derivative claim to a claim for a higher initial rating; thus, a claim for a TDIU has been pending since the Veteran appealed the initial rating assigned for his service-connected diabetes and ischemic heart disease in 2010/2011. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of Rice, a claim for TDIU for the appellate period prior to May 22, 2014, must also be considered.  Accordingly, it has been included on the title page of this decision. 

In the September 2015 "Appellant's Brief " the Veteran's service representative waived initial RO consideration of any additional evidence added to the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, a kidney disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving reasonable doubt in his favor, the Veteran's erectile dysfunction is aggravated by service-connected diabetes mellitus.

2. Degenerative arthritis and spondylosis of the lumbar spine was not manifested in service or within one year following the Veteran's separation from service, and is not shown to be related to his service.

3. Diabetes mellitus is treated by oral hypoglycemic agents and a restricted diet, but not insulin or restricted activities.  

4. The evidence of record does not reflect that prior to May 22, 2014, the Veteran's heart disability was manifested by ischemic heart disease with a workload of 7 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray, or more severe findings. 

5. The Veteran's bilateral upper and lower extremity peripheral neuropathy as a complication of diabetes mellitus did not manifest prior to October 11, 2011.  

6. The Veteran was last gainfully employed in May 2013.  

7. His service-connected disabilities, particularly his diabetic complications, have precluded him from engaging in substantially gainful employment since May 30, 2013.  


CONCLUSIONS OF LAW

1. The criteria for service connection for erectile dysfunction have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2. The criteria for service connection for a low back disability, diagnosed as degenerative arthritis and spondylosis of the lumbar spine, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3. The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

4. The criteria for an initial evaluation in excess of 10 percent prior May 22, 2014, for ischemic heart disease have not been met. 38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

5. The criteria for an effective date earlier than October 11, 2011, for service connection for peripheral neuropathy of the bilateral upper extremities are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015). 

6. The criteria for an effective date earlier than October 11, 2011, for service connection for peripheral neuropathy of the bilateral lower extremities are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015). 

7. The criteria also were met for a TDIU even prior to May 22, 2014. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, with respect to the claim for a low back disability, the notice requirements were accomplished in a letter sent in April 2012 prior to the initial rating decision.  

Regarding the initial increased ratings and earlier effective date claims, they arise from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA for the earlier effective date claims for neuropathy and the initial increased rating claims for diabetes and ischemic heart disease. 

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service, VA, and private treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations in connection with his claims for higher initial ratings.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration, i.e., whether there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence of an event, injury, or disease in service, or establishing certain diseases manifesting during an applicable presumption period; (3) an indication that the disability or symptoms claimed may be associated with the veteran's service or with another service-connected disability; and (4) sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that it is a low threshold requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the low back claim, the low threshold standard of McLendon is not met as there is no evidence that the claimed disability may be related to the Veteran's service.  Therefore, a VA examination to secure a nexus opinion in this matter is not necessary.  VA's duty to assist is met.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required. Shinseki v. Sanders, 556 U.S. 396, 408-409 (2009) (the burden is on the appellant to show that a notice error is harmful).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127.

Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

Diabetes Mellitus, Type II, and Ischemic Heart Disease - Applicable Regulations and Factual Background

The Veteran has claimed entitlement to increased initial ratings for diabetes mellitus, type II, and ischemic heart disease.  Diabetes is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913. See August 2010 Rating Decision, granting service connection for DM II, effective April 7, 2010.  Ischemic heart disease is rated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7005. See October 2011 Rating Decision, granting service connection for IHD, effective August 31, 2010.  The Veteran has not advanced any specific argument(s) as to why higher ratings should be assigned in this case.  

Under DC 7913, a 20 percent rating is assigned when there is evidence that the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent evaluation is assigned for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned when there is also evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated. Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  In order to show "regulation of activities" there must be medical evidence that it is necessary for a claimant to avoid strenuous occupational and recreational activities. Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  The United States Court of Appeals for the Federal Circuit  has specifically affirmed that for disability rating criteria, such as DC 7913, written in the conjunctive, a Veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria. Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013). 

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.

As noted, the Veteran's ischemic heart disease is rated as 10 percent disabling prior to May 22, 2014, under DC 7005.  Under Diagnostic Code 7005, a 10 percent disability evaluation is assigned when a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required. 38 C.F.R. § 4.104, Diagnostic Code 7005. 

A 30 percent rating is warranted when a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. Id. 

A 60 percent disability evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

The Veteran underwent a VA diabetes examination in May 2010.  Current treatment included oral medication (Metaformin).  There were no episodes of hypoglycemia or ketoacidosis.  The Veteran was instructed to follow a restricted diet, but there was no restriction in ability to perform strenuous activities.  He denied symptoms of peripheral vascular disease, visual disorders, peripheral/diabetic neuropathy, and/or skin disorders, but endorsed erectile dysfunction (onset last year), hypertension (date of diagnosis 1967).  There was no evidence of kidney disease.  Neurological examination of the extremities was normal.  The examiner opined that neither hypertension nor erectile dysfunction was a complication of diabetes and/or worsened by the diabetes.  

March and June 2010 VA treatment record noted that the Veteran's coronary artery disease and diabetes ("asymptomatic") were well-controlled.  No sensory or motor deficits were present.  

A June 2011 private treatment note reflects that the Veteran needs to follow a diabetic diet.  

The Veteran underwent a VA heart examination in September 2011.  His treatment plan included taking continuous medication for coronary arteriosclerosis.  Left ventricular ejection fraction (LVEF) was noted as 75 percent.  A contemporaneous stress test demonstrated a maximum workload of 14.3 METs.  Exercise was stopped due to fatigue, but there was no chest pain during the study.  The Veteran denied experiencing above symptoms such as dizziness, fatigue, dyspnea, syncope, or angina with any level of physical activity.  There was no evidence of congestive heart failure, cardiac hypertrophy, or dilatation.  The diagnostic impression was normal exercise stress test without electrocardiographic evidence of ischemia.  

A January 2012 VA treatment note reflects that the Veteran advised to continue with medications, diet (low sodium), and exercise. 

The Veteran underwent a VA heart examination on May 22, 2014.  There was no evidence of cardiac hypertrophy or dilatation; a chest x-ray revealed a normal heart.  METs were greater than 3 but less than 5, with dyspnea, fatigue, angina, dizziness. 

A May 2014 VA treatment record indicates that the Veteran was advised to exercise "as tolerated" 

The Veteran also underwent a VA diabetes examination in May 2014.  Treatment included restricted diet and oral hypoglycemic agents; the examiner expressly noted that a regulation of activities was not required as part of medical management of diabetes.  There were no episodes of ketoacidosis requiring hospitalization over the past 12 months.  Diabetic complications included peripheral neuropathy.  The examiner opined that it was at least as likely as not that erectile dysfunction was caused by, or the result of DM II.  Rationale was provided. See, e.g., May 2014 Male Reproductive System VAX.  

In an August 2014 VA addendum, the May 2010 VA diabetes examiner opined that the Veteran's erectile dysfunction (diagnosed in 2009) pre-dated the diagnosis of diabetes mellitus and therefore it was less likely than not that it was due to service-connected diabetes.  The examiner further opined, however, that Veteran's erectile dysfunction was at least as likely as not aggravated beyond its natural progression diabetes mellitus, type II.  The examiner provided rationale that is detailed at length in the examination report. 

An August 2014 VA treatment note reflects that the diabetes was uncontrolled and that the Veteran was advised on the need to start insulin he declined. 

Analysis - Diabetes Mellitus, Type II, Currently Rated as 20 Percent Disabling

The Veteran contends a rating in excess of 20 percent for service-connected diabetes is warranted.  As noted above, each separate element of insulin, restricted diet, and regulation of activities must be met for the next highest rating of 40 percent. Middleton, 727 F.3d 1172; 38 C.F.R. § 4.119 DC 7913.  

In this case, the Veteran has clearly demonstrated a restricted diet. See, e.g., May 2010 and May 2014 VA Diabetes Examination Reports.  The remaining issue is whether the Veteran has met the "regulation of activities" and "requiring insulin" elements. Id.  

Review of the 2010 and 2014 VA diabetes examination reports/contemporaneous VA treatment records confirms that the Veteran's diabetes has been controlled by the use of several oral hypoglycemic agents only.  A 2014 VA treatment record reflects that the Veteran was advised to commence insulin therapy, but he declined to do so.  Accordingly, the "requiring insulin" element has not been met in this case. 

Even assuming, arguendo that the use of insulin was required here, the medical evidence fails to demonstrate that the Veteran has had any restriction on his activities due to diabetes.  VA examiners in May 2010 and May 2014 expressly notated that a regulation of activities was not required.  Moreover, various treatment records reflect that treating clinicians encouraged the Veteran to exercise.  He has never been specifically instructed by a clinician to not to participate in any activity due to concerns about poor blood sugar control.  

Given the evidence above, medically indicated regulation of activities and required insulin use have not been shown to meet the elements for a 40 percent rating under DC 7913. Camacho, 21 Vet. App. 365; Middleton, 727 F.3d 1172; 38 C.F.R. § 4.119 DC 7913.  An initial rating in excess of 20 percent for service connected diabetes is denied. Id.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Ischemic Heart Disease, 10 Percent Prior to May 22, 2014

As noted in the Introduction portion of this decision/remand, the Veteran has indicated that he is satisfied with the 60 percent rating assigned for ischemic heart disease for the period since May 22, 2014; therefore, the issue of an increased rating for ischemic heart disease for that period is no longer on appeal.  The Board has thus characterized the remaining issue on appeal as entitlement to an initial rating in excess of 10 percent for ischemic heart disease prior to May 22, 2014. See AB, supra. 

Based on the evidence of record, the Board concludes that prior to May 22, 2014, a rating greater than 10 percent for ischemic heart disease is not warranted.  

As discussed, the medical evidence shows that prior to May 22, 2014, the Veteran's service-connected heart condition was manifested by the use of continuous medications and a workload greater than 7 METs. See September 2011 VA Heart Examination.  In this regard, the September 2011 VA cardiovascular stress test/examination report confirmed a maximum work load of 14.3 METs and an ejection fraction of 75 percent, with no evidence of cardiac hypertrophy or dilation.  The criteria for the next-higher 30 percent rating are simply not met based on such findings.  Further, there was no evidence of (acute) congestive heart failure or an ejection fraction of 50 percent or less so as to warrant the next-higher 60 or 100 percent ratings under DC 7005. 

Therefore, in light of the evidence of record outlined above, the Board finds that a rating greater than 10 percent prior to May 22, 2014, for ischemic heart disease is not warranted. See 38 C.F.R. § 4.104, DC 7005.  

Finally, the Board notes that no rating greater than 10 percent prior to May 22, 2014, otherwise is warranted in the instant case under DCs 7000 through 7123, pertaining to disabilities of the heart.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert, supra. 

Other Considerations 

The Board has also considered extraschedular referral of the matter.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1)(2015).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board finds that all the symptomatology and impairment caused by the Veteran's service-connected diabetes mellitus are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 

Specifically, the Board also does not find any symptoms or functional impairment that are not already encompassed by the current 20 percent rating for diabetes mellitus.  The Veteran's diabetes mellitus has been managed with a restricted diet and oral hypoglycemic agents throughout the course of the appeal.  The schedular criteria under DC 7913 for diabetes mellitus consider the treatment required for management of diabetes mellitus at various levels of severity and/or impairment. The schedular criteria specifically provide for a 20 percent rating for diabetes mellitus managed with an oral hypoglycemic agent and a restricted diet.  Therefore, the symptoms and/or manifestations and functional impairments of diabetes mellitus demonstrated in this case are fully contemplated in the schedular criteria for the 20 percent schedular rating assigned.   

The Board also finds that all symptomatology and impairment caused by the Veteran's service-connected ischemic heart disease prior to May 22, 2014, are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

Specifically, the manifestations of the Veteran's ischemic heart disease include The evidence of record does not reflect that prior to May 22, 2014, the Veteran's heart disability was manifested by ischemic heart disease with a workload of 7 METs or greater, and the use of continuous medication.  Such manifestations are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's ischemic heart disease.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Indeed, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Lastly, the Board notes that the Veteran is in receipt of a TDIU rating for the period beginning May 22, 2014; the issue of entitlement to a TDIU prior to May 22, 2014, is addressed immediately below. See Rice, supra. 

II. TDIU Prior to May 22, 2014

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1)(2015).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2). 

The law also provides that a TDIU may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability or disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain. Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age. 38 C.F.R. § 3.341(a). See also 38 C.F.R. § 4.19 (2014) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that the Veteran meets the criteria for a TDIU prior to May 22, 2014, as the evaluations for his diabetes and the separately rated complications of peripheral neuropathy combine to an evaluation of 60 percent; the Veteran also had a combined disability rating of 70 percent, effective October 11, 2011.  Disabilities arising from a common etiology will be considered as one disability for purposes of a TDIU under 38 C.F.R. § 4.16(a).  

In a May 2013 submission, the Veteran stated that he wished to be evaluated for a TDIU as he had ceased working effective May 24, 2013.  Along with his statement, he submitted a letter from his employer which indicated that the Veteran had "health conditions that incremented in the last year up to the moment that he could not fulfill the basic responsibilities of his job and no possible reasonable accommodation could be arranged."  The employer further noted that the Veteran's "physicians and patient medical records presented to us confirmed this situation," and for those reasons, the Veteran presented his resignation letter based on health complications effective May 24, 2013.  

In June 2013, the Veteran submitted a VA Form 21-8940, indicating that he had last worked full-time on May 24, 2013.  He reported that he had a 5th grade level education.   

In a May 2013 VA Form 21-4192, the Veteran's employer again indicated that the Veteran had resigned from employment on May 30, 2013.  

The Veteran underwent a VA neurological examination in May 2014 to assess the severity of his service connected upper and lower extremity diabetic peripheral neuropathy.  The examiner opined that the lack of sensation of feet, along with pain and poor balance "limits the Veteran for a sedentary life and limits the amount of time walking and sitting."

The Veteran underwent a VA neurological examination in September 2014 to assess the severity of his service connected upper and lower extremity peripheral neuropathy.  The examiner opined that these disabilities impacted the Veteran's ability to work and that he was "confined to a sedentary lifestyle secondary to the lack of sensation of the feet and the risk of falling."  The examiner further stated that the Veteran's hands were limited as well because of decreased sensation.  

In April 2015, the Veteran submitted another VA Form 21-8940, indicating that he had last worked full-time on May 30, 2013, and that all of his currently service-connected conditions (as well as those claimed) prevented him from securing gainful employment.  

Thereafter, in an April 2015 rating decision, the RO granted at TDIU rating effective May 22, 2014, and explained that this was the "date [the Veteran] met the schedule requirement for this VA benefit under 38 CFR 4.16(a)."

In May 2015, a VA examiner opined that the Veteran's service-connected conditions "may produce moderate impairment for a sustained gainful occupation."  

Based on a review of the evidence, the Board concludes that a TDIU was warranted even prior to May 22, 2014.  Here, it is worth reiterating that a TDIU is derivative of an increased-rating claim, so long as the TDIU is predicated at least partly on the disability for which the Veteran is requesting a higher rating (in this case, diabetes/diabetic complications).  When considering this Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording him the benefit of the doubt, the Board finds that the evidence supports granting a TDIU from an earlier effective date.  In this regard, the record definitively shows that the Veteran met the schedular criteria for a TDIU prior to May 22, 2014; that he last worked on May 30, 2013; and that he resigned as a result of health problems. See Employer Letter.  Additionally, VA examinations conducted relatively contemporaneously with his claim for a TDIU and a higher rating for diabetes, confirm that the Veteran's service-connected diabetic peripheral neuropathy of the bilateral upper and lower extremities produced at least moderate impairment for sustained gainful occupation and resulted in difficulty executing even sedentary duties/activities.  

Accordingly, in considering the severity of the Veteran's service-connected disabilities, the findings of the VA Diabetic Neuropathy examiners, the statements/submissions from the Veteran's employer, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU prior to May 22, 2014.  Entitlement to a TDIU prior to May 22, 2014, therefore is granted.

III. Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)(2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection also may be established for disability which is proximately due to or the result of a service-connected disability. See 38 C.F.R. § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995).

Erectile Dysfunction 

The Veteran has also claimed entitlement to service connection for erectile dysfunction, while he contends is secondary to service-connected diabetes mellitus.

The Veteran underwent a VA diabetes examination in May 2010.  Onset of diabetes was noted as March 2010.  The Veteran endorsed erectile dysfunction with an onset of last year (2009).  The examiner opined that the erectile dysfunction was neither a complication of diabetes, nor worsened by diabetes.  

The Veteran also underwent a VA diabetes/male reproductive system examination in May 2014.  The examiner opined that it was at least as likely as not that the erectile dysfunction was caused by, or the result of DM II.  A generic rationale was provided.  

In an August 2014 VA addendum, the May 2010 VA diabetes examiner opined that the Veteran's erectile dysfunction (diagnosed in 2009) pre-dated the diagnosis of diabetes mellitus and therefore it was less likely than not that it was due to service-connected diabetes.  The examiner further opined, however, that Veteran's erectile dysfunction was at least as likely as not aggravated beyond its natural progression diabetes mellitus, type II.  The examiner provided rationale that is detailed at length in the examination report. 

Of the above opinions, the Board finds that the August 2014 VA examination report is the most probative as it accurately states that the Veteran's erectile dysfunction pre-dated his diabetes and provides a well-reasoned rationale for the finding of aggravation.  

Resolving doubt in favor of the Veteran, the Board finds that there is competent evidence establishing that the Veteran's erectile dysfunction was aggravated by his service-connected diabetes, and therefore, this claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back - Factual Background

The Veteran seeks service connection for a low back disability.  He has advanced no specific arguments concerning the onset/incurrence of his low back symptoms.  

Service treatment records are silent as to complaints, treatment, and/or diagnoses pertaining to the low back.  The Veteran expressly denied recurrent back pain on the March 1967 separation Report of Medical History.  The contemporaneous separation Report of Examination revealed a normal clinical evaluation of the spine.  

Following service, the first complaints/treatment for low back symptoms are not shown until January 2007, at which time he was diagnosed with lumbar spondylosis.  Thereafter, an MRI report of the lumbar spine confirmed degenerative arthritis. See MRI, Carolina Imaging Center, March 2010. 

Analysis 

After review of the evidentiary record, the Board finds that service connection is not warranted for degenerative arthritis and spondylosis of the lumbar spine. 

Significantly, the service treatment records are completely silent with respect to any findings or diagnoses of a back disorder.  As noted, at the time of his separation examination in March 1967, clinical evaluation of the spine was normal and the Veteran denied having had any back problem.  The first clinical documentation of the onset of a low back disorder is in 2007, some 40 years after service separation. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991)(holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

The medical record also does not present any evidence of arthritis of the lumbar spine being present within the first post-service year, and hence service connection may not be afforded for a low back disorder presumptively on that basis. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Again, the Veteran has advanced no specific argument or assertion concerning the onset/continuity of his low back problems.  To the extent that the Veteran's submission of a claim for service connection can be interpreted as asserting that a low back disability was manifested in service or as an allegation of continuity of symptoms since service, the Board finds it not probative.  As outlined above, the evidence shows that at separation he specifically denied having back problems, and clinical evaluation of the back was normal.  Arthritis/spondylosis of the spine is shown by diagnostic testing, and the Board finds any statements made in connection with his claim to be less probative than contemporaneous clinical data and history.

Accordingly, the preponderance of the evidence is against the claim of service connection for degenerative arthritis of the lumbar spine based on onset of the disability in service and continuity of symptomatology. 38 C.F.R. § 3.303(b).  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.

What remains for consideration is whether the Veteran's degenerative arthritis with spondylosis may somehow otherwise be related to his service.  For many ensuing years after the Veteran's separation from service in 1967, the competent medical evidence is silent for suggestion of back problems, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical findings.  The Veteran is competent to report related symptoms.  However, he did not report any prior to 2007.  He is not competent to render any current lumbar spine diagnosis to his active duty service in the absence of continuity of symptoms.  He has not demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in this matter has no probative value.

In sum, given the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim. The Veteran's low back disability is not the result of disease or injury incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnosis and military service.  As such, the Veteran's claim for service connection for a low back disability must be denied.  

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert, supra.

IV. Earlier Effective Date Claims - Diabetic Neuropathy, Upper & Lower Extremities 

The Veteran seeks an effective date earlier than October 11, 2011, for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities.  He has advanced no specific argument concerning these claims.  

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b). 

The Veteran is presumed to have been exposed to herbicide agents while serving in the Republic of Vietnam.  Early-onset peripheral neuropathy may be service-connected as presumptive to herbicide exposure if it becomes manifest to a degree of 10 percent disabling or more within one year after the last date on which a veteran was exposed to such herbicide agent; see 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  The Veteran in this case is not shown to have had peripheral neuropathy to any degree until many years after discharge from service, so the presumption does not apply. 

The Veteran submitted an original claim for service connection for diabetes on April 7, 2010.  An August 2010 rating decision granted service connection for diabetes mellitus, type II, effective April 7, 2010.  As noted, the Veteran timely appealed the initial rating assigned.  

During the pendency of the appeal for a higher initial rating for diabetes, the Veteran submitted a statement on October 11, 2011, expressly requesting service connection for diabetic neuropathy of the upper and lower extremities.  

Thereafter, in May 2012, service connection for peripheral neuropathy was granted as secondary to the Veteran's service-connected diabetes mellitus, type II.  An effective date of October 11, 2011 was assigned. See May 2012 Rating Decision. 

As noted above, compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Therefore, the Board finds that the date of claim associated with an initial increased rating for diabetes and for any complications is April 7, 2010. 

Of note, service connection for a secondary disability cannot pre-date service connection for the primary disability, so the Board will consider evidence of peripheral neuropathy since April 2010 (i.e., the effective date of service connection for diabetes).  

The Veteran underwent a VA diabetes examination in May 2010.  At that time, the Veteran expressly denied symptoms of peripheral and/or diabetic neuropathy.  Notably, objective neurologic examination of the upper and lower extremities was normal.  

VA treatment records dated between 2010 and 2011 reflect normal neurological evaluations.  

The Veteran underwent a VA Diabetic/Sensory examination on April 24, 2012, at which time he was diagnosed with upper and lower extremity diabetic neuropathy.  

Notwithstanding the Board's finding that the date of claim for complications of diabetes is in April 2010, the Board finds that an effective date earlier than October 11, 2011, for bilateral upper and lower extremity diabetic peripheral neuropathy is not warranted because the symptoms of a loss of sensation/numbness in the upper extremities and lower legs did not arise until the April 2012 examination when the diagnosis was confirmed by testing.  Therefore, the date entitlement arose was not earlier than April 24, 2012, and at any event not earlier than the currently assigned date of October 11, 2011.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert, supra. 



ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to service connection for a low back disability is denied. 

An initial rating in excess of 20 percent for diabetes mellitus, Type II, is denied.

For the period prior to May 22, 2014, an initial rating in excess of 10 percent for ischemic heart disease is denied. 

An effective date earlier than October 11, 2011, for service connection for peripheral neuropathy of the bilateral upper extremities is denied. 

An effective date earlier than October 11, 2011, for service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Entitlement to a TDIU prior to May 22, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits


REMAND

Hypertension 

The Veteran contends that his hypertension is secondary to his service-connected ischemic heart disease and/or service-connected diabetes.  

A VA hypertension examination was conducted in September 2014.  The examiner opined that hypertension was less likely than not proximately due to or the result of the Veteran's service-connected heart disease or diabetes.  The examiner reasoned that "coronary artery does not cause arterial hypertension," and that the Veteran had reported a history of hypertension prior to coronary artery disease or diabetes mellitus type 2.  The examiner did not provide an opinion concerning aggravation. 

The March 1967 separation examination demonstrates a blood pressure reading of 138/80.  There are no other pertinent findings pertaining to blood pressure/hypertension in the service treatment records. 

The Veteran's private physician noted an onset of hypertension in 1967.  See January 2014 DBQ (completed by private physician).  

In this case, the 2014 VA examiner did not expressly state an opinion with respect to the aggravation element of the Veteran's secondary service connection claim. 38 C.F.R. § 3.310(b).  Moreover, given the slightly elevated blood pressure reading of 138/80 in-service, and the private examiner's notation of a 1967 onset, the issue of direct incurrence has also been raised by the record.  Accordingly, a remand for an addendum opinion is necessary to ensure there is a complete record upon which to decide the claim on appeal. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A Kidney Disorder

The Veteran seeks service connection for a kidney disorder as secondary to his service connected diabetes and/or ischemic heart disease. 

The September 2014 VA hypertension examiner opined that there was "no renal involvement."  However, review VA outpatient treatment records dated in 2014 show complaints of hematuria and left kidney pain, and a diagnosis of left nephrolithiasis.  The VA treatment records further indicate that the Veteran receives outside/private treatment for this condition ("renal sonogram done outside") and that he has a private/non-VA nephrologist. See February and December 2014 VA Treatment Records.  Thus, a significant possibility exists that there are outstanding private treatment records which are pertinent to the claimed kidney condition.  An opportunity will be provided to the Veteran to either submit them or provide enough information to locate them along with authorization for their release to VA since a remand is necessary for another reason.

In this regard, no VA examiner has addressed whether the Veteran's existing kidney condition (diagnosed as nephrolithiasis) is related to his service-connected diabetes (i.e., the Veteran's primary contention).  Accordingly, a remand for a VA examination/opinion is necessary to ensure there is a complete record upon which to decide the claim on appeal. Barr, supra.  

An Acquired Psychiatric Disorder 

The Veteran contends that he has a psychiatric disorder as a result of his combat service while serving in the Republic of Vietnam (RVN) (see DD Form 214 and other service records, confirming RVN service and receipt of Combat Infantry Badge), and/or as secondary to service-connected conditions. See, e.g., October 2014 statements from Veteran and representative.  

In a recently translated stressor statement, the Veteran reported that he was ambushed in Lai Khe in September 1966 and witnessed fellow soldiers being wounded and/or killed at that time.  He also reported that he was part of Company A-C "where we were killing Vietcong" (October 1966).  He also described an incident where he came into close contact with grenades (March 1967) in Vietnam.  He stated that he could not sleep as a result of these incidents and that he "suffered a lot for the death of my comrades."  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3)(2015).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See id.  

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence. The new rule is limited to cases in which the claimed stressor is related to a veteran's fear of hostile military or terrorist activity. See 75 Fed. Reg. 3984 (Jul. 13, 2010). 

Here, the Veteran's claimed stressor, involving fearing for his life in Vietnam, is consistent with the place, types, and circumstances of that service.  Again, the Veteran is in receipt of the Combat Infantry Badge based upon his combat service in Vietnam.  His lay statements alone, therefore, establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3)(2015).  

The Veteran was most recently afforded a VA mental health examination in May 2014, at which time the examiner opined that the Veteran did not meet the diagnostic criteria for a PTSD diagnosis, but did meet the criteria for unspecified depressive disorder and alcohol abuse.  The examiner specifically found that the Veteran did not meet Criterion A and that the stressor was not related to the Veteran's fear of hostile military or terrorist activity.  The examiner provided no explanation for these conclusions and summarily dismissed the Veteran's reports of "killing people" while in Vietnam, coming into close contact with a grenade explosion, and his psychological symptomatology following these stressor events. See May 2014 VA Examination Report, pp. 10-11.  

The examiner went on to opine that the claimed psychiatric disorder was less likely than not incurred in or caused by service.  He reasoned that there were no psychiatric complaints during service, or within one year after service, and that his the Veteran's first treatment for mental health problems was not until 2012, almost 45 years after separation from service.  

Given that the examiner did not consider that the Veteran's stressors are related to a fear of hostile military or terrorist activity and did not consider the lay statements regarding the Veteran's symptoms upon return from active duty service, the Board finds that the May 2014 examination is inadequate. Barr, supra.  On remand, the RO/AMC shall seek an addendum opinion that considers all of the relevant evidence, including the confirmation that the Veteran's stressors are related to fear of hostile military or terrorist activity and the lay statements concerning the Veteran's symptoms upon return from active duty service.

Moreover, as the Veteran also maintains that his psychiatric disorder is secondary to his service-connected disabilities, an opinion should be obtained to address whether any psychiatric disorder is proximately due to, or aggravated by any service-connected disability. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all updated VA treatment records.

2. Ask the Veteran either to submit the referenced private treatment records concerning his kidney condition (diagnosed as nephrolithiasis), or to provide enough information to locate them along with an authorization for their release to VA.  

If he provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  

Associate all records received with the electronic claims file.  

If requested records ultimately are not received or are received but are incomplete, notify the Veteran and his representative pursuant to established procedure.  Document such notification in the paper or electronic claims file.

3. Obtain an addendum opinion regarding the Veteran's claimed hypertension.  If deemed necessary by the examiner, afford the Veteran a VA examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the electronic claims file.

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension had its onset during service or within a year after service, is causally related to his active service, OR is proximately due to or aggravated by his service-connected diabetes mellitus, type 2, OR his ischemic heart disease/coronary artery disease. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4. Afford the Veteran a VA examination for his claimed kidney condition.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current kidney disorders, to include nephrolithiasis, should be diagnosed.  

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed kidney condition, to include nephrolithiasis, is proximately due to or aggravated by his service-connected diabetes mellitus, type 2, OR his ischemic heart disease/coronary artery disease. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

5. Afford the Veteran an examination with a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted). 

The entire electronic claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis, if any, and then address each of the following questions:

(a) Is at least as likely as not (i.e., there is at least an equal probability) that PTSD, if found, is due to or caused by any in-service stressor? 

The examiner is particularly asked to address whether the stressor involving fear of enemy or terrorist activity during service in Vietnam is adequate to support a diagnosis of PTSD.  If so, are his current psychiatric symptoms related to that stressor? 

* If the examiner does not diagnose PTSD, the examiner should explain why the Veteran does not meet the criteria for a diagnosis of PTSD.  In making this determination, the examiner should accept as true the Veteran's stressor involving fear of enemy or terrorist activity during service in Vietnam.  

* Further, if the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the criteria for a diagnosis of PTSD, the examiner must explain why the current diagnoses of PTSD reflected in the record during the course of the appeal are not valid diagnoses. See, e.g., February 2012 VA Treatment Note, and January 2009 and January 2010 Private Treatment/Evaluations. 

(b) Without regard to question (a), is it at least as likely as not (i.e., there is at least an equal probability) that the Veteran has a psychiatric disorder other than PTSD, to include depression, that was incurred during his active service or is otherwise etiologically related to his active service?

(c) Without regard to questions (a) and (b), is it at least as likely as not (i.e., there is at least an equal probability) that the Veteran's acquired psychiatric disorder is proximately due to, or has been aggravated by any currently service-connected disability?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

Of note, service connection is currently in effect for diabetes mellitus, type II; ischemic heart disease; peripheral neuropathy of the bilateral upper and lower extremities; and erectile dysfunction. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6. Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


